Exhibit32.1 CERTIFICATION OF CEO PURSUANT TO 18 U.S.C. SECTION1350 As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the report of Gaia,Inc. (the “Company”) on Form10-K for the year ended December31, 2016, as filed with the U.S. Securities and Exchange Commission on the date hereof (the “Report”), I, Jirka Rysavy, Chief Executive Officer, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of Sections 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 28, 2017 /s/ Jirka Rysavy Jirka Rysavy Chief Executive Officer (Principal Executive Officer)
